Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your current variable annuity prospectus and supplements thereto. Please read it carefully and keep it with your product prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective May 1, 2009, certain of the Funds available through the ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q will change their names as follows: Former Fund Name Current Fund Name ING VP Balanced Portfolio ING Balanced Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP International Value Portfolio ING International Value Portfolio ING VP MidCap Opportunities Portfolio ING MidCap Opportunities Portfolio ING VP Money Market Portfolio ING Money Market Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio NOTICE OF UPCOMING FUND MERGERS Effective July 20, 2009 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds: Disappearing Funds Surviving Funds ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Continued on next page. 153405 Page 1 of 6 May 2009 IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGERS · Prior to the Merger Effective Date, you may transfer amounts allocated to a Sub-Account that invests in a Disappearing Fund to any other available Sub-Account or to the Fixed Account. See the  Transfers Between Sub-Accounts  section on page 22 of your Contract prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. · On the Merger Effective Date, your investment in a Sub-Account that invests in a Disappearing Fund will automatically become an investment in the Sub-Account that invests in the corresponding Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future purchase payments received that would have been allocated to a Sub-Account corresponding to a Disappearing Fund will be automatically allocated to the Sub-Account corresponding to the applicable Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050. See the  Transfers Between Sub-Accounts  section on page 22 of your Contract prospectus for iinformation about allocation changes. · After the Merger Effective Date, the Sub-Accounts that invest in the Disappearing Funds will no longer be available through your Contract. · You will not incur any fees or charges or any tax liability because of the mergers, and your Contract Value immediately before the mergers will equal your Contract Value immediately after the mergers. · There will be no further disclosure regarding the Disappearing Funds in future supplements to the Contract prospectus. · Because of the upcoming Fund mergers, the following Funds will be added, effective May 1, 2009, to your Contract as available investment options: ING Russell TM Large Cap Growth Index Portfolio ING Russell TM Large Cap Value Index Portfolio INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACT Effective May 1, 2009, Sub-Accounts which invest in the following Funds are available through the Contract: AllianceBernstein Money Market Portfolio (Class A) Fidelity ® VIP Contrafund Portfolio (Initial Class) Fidelity ® VIP Equity-Income Portfolio (Initial Class) Fidelity ® VIP Index 500 Portfolio (Initial Class) Fidelity ® VIP Investment Grade Bond Portfolio (Initial Class) ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Franklin Income Portfolio (Class I) ING JPMorgan Value Opportunities Portfolio (Class I) ING PIMCO High Yield Portfolio (Class S) ING Van Kampen Capital Growth Portfolio (Class I) ING Oppenheimer Global Portfolio (Class I) ING Oppenheimer Strategic Income Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Money Market Portfolio (Class I) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Russell TM Large Cap Value Index Portfolio (Class I) ING International Value Portfolio (Class I) ING MidCap Opportunities Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) Oppenheimer Capital Appreciation Fund/VA 153405 Page 2 of 6 May 2009 Fund Investment Advisers and Investment Objectives. The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Funds available through the Contract. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective AllianceBernstein Money Market Investment Adviser : Seeks safety of principal, excellent Portfolio (Class A) AllianceBernstein L.P. liquidity and maximum current income to the extent consistent with the first two objectives. Fidelity ® VIP Contrafund ® Portfolio Investment Adviser : Seeks long-term capital appreciation. (Initial Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Management the securities comprising the Standard & Research (U.K.) Inc.; Fidelity & Poor's 500 SM Index (S&P 500 ® ). Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited Fidelity ® VIP Index 500 Portfolio Investment Adviser : Seeks investment results that (Initial Class) Fidelity Management & Research correspond to the total return of Company common stocks publicly traded in the Subadvisers : United States, as represented by the FMR Co., Inc; Geode Capital S&P 500 ® . Management, LLC 153405 Page 3 of 6 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Investment Grade Investment Adviser : Seeks as high a level of current Bond Portfolio (Initial Class) Fidelity Management & Research income as is consistent with the Company preservation of capital. Subadvisers : Fidelity Investments Money Management, Inc.; Fidelity Research & Analysis Company; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Co. ING Franklin Income Portfolio Investment Adviser : Seeks to maximize income while (Class I) Directed Services LLC maintaining prospects for capital Subadviser : appreciation. Franklin Advisers, Inc. ING JPMorgan Value Investment Adviser : Seeks long-term capital appreciation. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING PIMCO High Yield Portfolio Investment Adviser : Seeks maximum total return, (Class S) Directed Services LLC consistent with preservation of capital Subadviser : and prudent investment management. Pacific Investment Management Company LLC ING Van Kampen Capital Growth Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Van Kampen ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Strategic Investment Adviser : Seeks a high level of current income Income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Class I) Directed Services LLC through income and capital Subadviser : appreciation Pioneer Investment Management, Inc. 153405 Page 4 of 6 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment return, ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a diversified ING Investment Management Co. portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. Subadviser : ING Investment Management Co. ING Money Market Portfolio Investment Adviser : Seeks to provide high current return, (Class I) ING Investments, LLC consistent with preservation of capital Subadviser : and liquidity, through investment in ING Investment Management Co. high-quality money market investments while maintaining a stable share price of $1.00. ING Russell TM Large Cap Investment Adviser : Seeks investment results (before fees Growth Index Portfolio ING Investments, LLC and expenses) that correspond to the (Class I) Subadviser : total return of the Russell Top 200 ® ING Investment Management Co. Growth Index. ING Russell TM Large Cap Investment Adviser: Seeks investment results (before fees Value Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Value Index. ING International Value Portfolio Investment Adviser : Seeks long-term capital appreciation. (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. ING VP MidCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. ING VP SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Oppenheimer Capital Appreciation Investment Adviser : Seeks capital appreciation. Fund/VA Oppenheimer Funds, Inc. 153405 Page 5 of 6 May 2009 IMPORTANT INFORMATION REGARDING THE FUNDS AVAILABLE THROUGH YOUR CONTRACT The Funds available through your Contract prior to the Annuity Commencement Date may be different than those available for investment after the Annuity Commencement Date. For information about the Funds available through your Contract after the Annuity Commencement Date, please contact us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-884-5050 MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 153405 Page 6 of 6 May 2009
